Citation Nr: 9931765	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-46 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a low back muscle 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1996.  It is further reported that he had 4 months 
and 3 days of prior active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for a hiatal hernia and a low back strain 
and assigned ratings of 10 percent and zero percent, 
respectively  The veteran testified at a personal hearing at 
the RO in December 1996.  The Board notes that by rating 
action in April 1999, the rating for low back muscle strain 
was increased to 10 percent, effective from February 1996.  
The veteran continues to appeal for higher ratings for both 
disorders.


REMAND

The file reflects that on his September 1996 substantive 
appeal, the veteran requested a hearing before a Member of 
the Board at the RO and also requested a hearing with an RO 
hearing officer.  The veteran testified at a hearing before a 
Hearing Officer at the RO in December 1996.  By letter dated 
in September 1999, the Board requested that the veteran 
clarify whether he wanted to attend a hearing before the 
Board.  It was indicated that if he did not respond within 30 
days, the Board would assume that he still wanted a hearing 
before a Member of the Board at the RO.  The veteran has not 
responded to that letter.  


Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals traveling to 
the RO for the purpose of conducting such 
hearings.

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


